                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

LANEY FARMER                                               CIVIL ACTION

VERSUS                                                     NO. 19-1572

BP EXPLORATION                                             SECTION “J” (2)
& PRODUCTION, INC. ET AL.

Related to: 12-968 BELO
            in MDL 10-2179

                                       ORDER

      Before the Court is a Report and Recommendation by the Magistrate Judge

(Rec. Doc. 8), which recommends that BP’s Motion to Dismiss (Rec. Doc. 5) be denied.

The Court, having considered the record, the applicable law, the Report and

Recommendation, and the failure of any party to file an objection to the Report and

Recommendation, hereby approves the Report and Recommendation and adopts it as

its opinion in this matter. Accordingly,

      IT IS ORDERED that BP’s Motion to Dismiss Plaintiff’s Complaint (Rec.

Doc. 5) is DENIED.

      New Orleans, Louisiana, this 25th day of April, 2019.




                                           ____________________________________
                                               UNITED   STATES
                                                    United         DISTRICT
                                                           States District Judge JUDGE
